Case 2:19-cr-20335-GCS
      Case 2:13-cr-00316-CB
                         ECF No.
                             Document
                                 1-1 filed
                                        1 05/24/19
                                           Filed 12/10/13
                                                      PageID.2
                                                          Page 1Page
                                                                 of 5 1 of 5
Case 2:19-cr-20335-GCS
      Case 2:13-cr-00316-CB
                         ECF No.
                             Document
                                 1-1 filed
                                        1 05/24/19
                                           Filed 12/10/13
                                                      PageID.3
                                                          Page 2Page
                                                                 of 5 2 of 5
Case 2:19-cr-20335-GCS
      Case 2:13-cr-00316-CB
                         ECF No.
                             Document
                                 1-1 filed
                                        1 05/24/19
                                           Filed 12/10/13
                                                      PageID.4
                                                          Page 3Page
                                                                 of 5 3 of 5
Case 2:19-cr-20335-GCS
      Case 2:13-cr-00316-CB
                         ECF No.
                             Document
                                 1-1 filed
                                        1 05/24/19
                                           Filed 12/10/13
                                                      PageID.5
                                                          Page 4Page
                                                                 of 5 4 of 5
Case 2:19-cr-20335-GCS
      Case 2:13-cr-00316-CB
                         ECF No.
                             Document
                                 1-1 filed
                                        1 05/24/19
                                           Filed 12/10/13
                                                      PageID.6
                                                          Page 5Page
                                                                 of 5 5 of 5
